TREG R. TAYLOR
ATTORNEY GENERAL
Jessica M. Alloway (Alaska Bar No. 1205045)
Assistant Attorney General
Department of Law
1031 W. Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5232
Facsimile: (907) 276-3697
Email: jessie.alloway@alaska.gov
Attorney for State of Alaska


                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

 STATE OF ALASKA DEPARTMENT OF                     )
 NATURAL RESOURCES and                             )
 DEPARTMENT OF TRANSPORTATION                      )
 AND PUBLIC FACILITIES,                            )
                                                   )
        Plaintiffs,                                )
                                                   )
        v.                                         )
                                                   ) Case No.: 4:13-cv-00008-RRB
 UNITED STATES OF AMERICA; AGNES                   )
 M. PURDY, BARBARA A. REDMON, on                   ) JOINT NOTICE REGARDING APRIL
 behalf of Anne L. Purdy, et al.                   ) 1, 2021 TEXT ORDER [DKT. 326]
                                                   )
       Defendants.                                 )
 ___________________________________               )



       On April 1, 2021, this Court issued a text order noting the issuance of the Ninth Circuit’s

mandate and stating its understanding that “this matter has been resolved in its entirety.”

[Dkt. 326]. The Court also informed the parties that it would “dismiss this matter” and enter final

judgment unless either party files a notice of objection on or before April 16, 2021. [Id.]

       Plaintiffs State of Alaska Department of Natural Resources and Department of

Transportation and Public Facilities and Defendant United States file this joint notice objecting

to dismissal of Counts I-V of the State’s amended complaint. The Court issued a partial final



         Case 4:13-cv-00008-RRB Document 327 Filed 04/09/21 Page 1 of 4
judgment, which addressed Count VI of the State’s amended complaint on October 26, 2018

[Dkt. 281]. That partial judgment, and the underlying order Granting Necessity for Taking,

Setting Just Compensation, and Granting Motion in Limine, were appealed to the Ninth Circuit.

Counts I-V of the State’s amended complaint were not resolved by the Court’s partial final

judgment.

       Counts II-V are claims involving non-Federal Defendants (excluding the Purdy’s) and the

United States. Each of the non-Federal defendants have either been defaulted or filed disclaimers

of interest and waivers of service. Therefore, the remaining issues involve only the State and the

United States. On November 27, 2018, the Court granted the State’s and United States’ joint

motion to lift stay and schedule deadlines. [Dkt. 287]. The Court has subsequently granted

motions to amend the scheduling order; the most recent scheduling order was issued on July 6,

2020. [Dkt. 321]. The State and the United States are continuing with discovery and engaged in

settlement discussions in compliance with that order.

       For these reasons, the State and the United States do not object to the Court dismissing

Count IV per the Court’s previously issued partial final judgment, but do object to the dismissal

of Counts I–V, which still need to be resolved.



       Dated: April 9, 2021.

                                             TREG R. TAYLOR
                                             ATTORNEY GENERAL

                                             /s/ Jessica M. Alloway
                                             Jessica M. Alloway
                                             AK Bar No. 1205045
                                             Senior Assistant Attorney General
                                             Department of Law
                                             1031 W. 4th Avenue, Suite 200
                                             Anchorage, AK 99501

State of Alaska v. United States of America, et al.     Case No. 4:13-00008-RRB
Joint Notice                                                           Page 2 of 4
         Case 4:13-cv-00008-RRB Document 327 Filed 04/09/21 Page 2 of 4
                                     Telephone: (907) 269-5232
                                     Email: jessie.alloway@alaska.gov

                                     Attorney for State of Alaska


                                     Jean E. Williams
                                     Acting Assistant Attorney General
                                     U.S. Department of Justice
                                     Environmental and Natural Resources Division

                                     /s/ Hayley Carpenter (with permission)
                                     Hayley Carpenter
                                     U.S. Department of Justice
                                     Environment & Natural Resources Division
                                     Natural Resources Section
                                     601 D St. NW
                                     Washington, DC 20004
                                     Telephone: (202) 305-0242
                                     Email: hayley.carpenter@usdoj.gov

                                     Attorney for United States




State of Alaska v. United States of America, et al.     Case No. 4:13-00008-RRB
Joint Notice                                                           Page 3 of 4
         Case 4:13-cv-00008-RRB Document 327 Filed 04/09/21 Page 3 of 4
                                  Certificate of Service

I certify on April 9, 2021 the foregoing JOINT NOTICE REGARDING APRIL 1, 2021
TEXT ORDER [DKT. 326] was served electronically on the parties listed on the Court’s
ECF/CM system:

/s/Christina M. Fisher
Christina M. Fisher
Legal Office Assistant




State of Alaska v. United States of America, et al.     Case No. 4:13-00008-RRB
Joint Notice                                                           Page 4 of 4
         Case 4:13-cv-00008-RRB Document 327 Filed 04/09/21 Page 4 of 4
